Case 3:19-cv-00834-SMY-MAB Document 14-2 Filed 08/16/19 Page 1of3 Page ID #516

EXHIBIT 2
Case 3:19-cv-00834-SMY-MAB Document 14-2 Filed 08/16/19 Page 2 o0f3 Page ID #517

IN THE UNITED STATES DISTRICT COURT
FOR SOUTHERN DISTRICT OF ILLINOIS

JESSICA BARRON et al., )
)
Plaintiffs, ) No. 19-cv-00834-SMY-MAB
)
vs. )
)
CITY OF GRANITE CITY, ILLINOIS, )
)
Defendant. )
AFFIDAVIT
)
State of Illinois )SS
County of Madison )

I, Ed Hagnauer, being duly sworn on oath, deposes and states as follows:

1.

This affidavit is made on my personal knowledge, and, if sworn as a witness at
trial or evidentiary hearing in this cause, I could competently testify to the
following facts:

I am the Mayor of the City of Granite City, Illinois. I have been the Mayor of the
City of Granite City since April 2005.

As Mayor, I am aware of and familiar with the City of Granite City’s Crime-Free
Housing Ordinance.

The City of Granite City has no power to directly evict or to directly initiate
eviction proceedings against Jessica Barron and/or Kenneth Wylie. The City has
not filed or initiated any eviction proceedings against them.

Rather the City’s enforcement power under the Crime-Free Housing Ordinance is
the ability to review and revoke a non-compliant landlord’s business license

assigned to the particular property.

Before any action to revoke a landlord’s business license may be taken pursuant to
the Crime-Free Housing Ordinance, the landlord or tenants may file for a pre-
deprivation hearing before the hearing officer. No action may be taken against a

Page 1 of 2 Exhibit
Case 3:19-cv-00834-SMY-MAB Document 14-2 Filed 08/16/19 Page 30f3 Page ID #518

10.

landlord during the pendency of such a hearing unless and until a decision is made
by the hearing officer finding the landlord improperly failed to comply with the
Crime-Free Housing Ordinance.

Should the hearing officer enter a ruling in favor of Bill Campbell, the City cannot
take any further action to enforce the Crime-Free Housing Ordinance against Bill
Campbell as to the notice issued by Crime-Free Housing dated May 23, 2019
related to the 1632 Maple Street property.

Bill Campbell filed for a pre-deprivation hearing as related to these matters on
August 1, 2019. The hearing has been scheduled for September 9, 2019.

As such, the City has no authority to take any action against Bill Campbell with
respect to the May 23, 2019 notice related to the 1632 Maple property unless and
until the hearing officer rules in the City’s favor.

The City has not filed for or requested any license revocation hearing against Bill
Campbell related to the May 23, 2019 notice related to the 1632 Maple Street
property and will not do so until a decision is issued by the hearing officer as to
the pre-deprivation hearing on September 9, 2019.

DW) Cogan

Ed Hagnauer, Mayor of Granite City, Illinois

SUBSCRIBED AND SWORN TO before me, Notary Public this /g _day of

August, 2019.

 

é

NotarwPublic

 

JUDITH J WHITAKER
4 OFFICIAL SEAL
sit MY Notary Public, State of illinois
My Commission Expires
September 26, 2021
SS

 

Page 2 of 2 Exhibit
